Felton, J.
1. Where a marshal’s return of service is traversed on the ground that the entry of service is not true, and he is made a party to the proceedings, and where the court below finds in favor of the return of service and the traversor excepts to that judgment without making the marshal a party in this court, this court is without jurisdiction to determine the correctness of the judgment involving the-traverse of service. McFall v. Griffin, 84 Ga. App. 606 (2) (66 S. E. 2d, 646); Stewart v. Stewart, 208 Ga. 83 (65 S. E. 2d, 151).
2. There was no evidence to support the other grounds of the motion to set aside the judgment and the court properly overruled such motion. On rehearing the former judgment of reversal is vacated and a judgment of affirmance is substituted therefor.

Judgment affirmed.


Sutton, C.J., and Worrill, J., concur.

W. George Thomas, for plaintiff in error.
White, Douglas & Arnold, Hamilton Douglas Jr., contra.